Citation Nr: 0019244	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-32 567A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an April 
1990 decision of the Board of Veterans' Appeals (Board) for 
the denial of restoration of a 100-percent disability 
evaluation for service-connected schizophrenia.

(The issue of entitlement to an effective date prior to 
September 19, 1994, for the award of an increased disability 
evaluation for service-connected schizophrenia, is the 
subject of a separate decision).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel



INTRODUCTION

The moving party had active service from November 1972 to 
July 1974.

This case was last before by the Board in 1998 on the issue 
of whether the September 1994 effective date of the 
restoration of a 100-percent evaluation for the service-
connected schizophrenia was proper.  The denial of that claim 
by the Board was appealed to the United States Court of 
Appeals for Veterans Claims (or "Court").  The moving 
party, however, had also been asserting that there was clear 
and unmistakable error in the Board's previous decision of 
April 1990.  Following the Board's 1998 decision, new 
regulations were adopted that concerned the adjudication of 
such claims--regulations which had not been in place at the 
time of the Board's 1998 decision.  In any event, the Court 
essentially held that the claim of clear and unmistakable 
error with the 1990 Board decision now had to be adjudicated 
prior to its consideration of the 1998 Board decision on the 
effective date claim.  Therefore, the Court vacated the 1998 
Board decision, and remanded for consideration of the 
intertwined claim of clear and unmistakable error.

The Board notes that its 1990 decision at issue involved 
consideration of the moving party's vocational 
rehabilitation, or "Chapter 31" file, which is not 
currently of record.  Nonetheless, since the full benefit 
sought is granted herein, the Board need not obtain this 
evidence.  Further, since the full benefit is granted, the 
moving party's claim of an earlier effective date for his 
service-connected schizophrenia has become moot.  This latter 
issue will be addressed in a separate decision.


FINDINGS OF FACT

1.  Since service, the moving party had a 100-percent 
disability evaluation for his service-connected 
schizophrenia, until a May 1987 rating decision reduced this 
to 70 percent, effective from August 1987.

2.  In an April 1990 decision the Board denied entitlement to 
a restoration of the 100-percent evaluation of the service-
connected schizophrenia.

3.  The Board, in its April 1990 decision failed to consider 
38 C.F.R. § 4.16(c) (1989).

4.  A January 1995 rating decision restored the 100-percent 
evaluation for schizophrenia, but assigned an effective date 
of the increase based upon date of receipt of the new claim, 
in September 1994.


CONCLUSION OF LAW

The Board's April 1990 decision contains clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
and 38 C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Service medical records reveal that the moving party was 
hospitalized in February 1974 with inappropriate and bizarre 
behavior and affect, and with markedly confused thinking.  
Upon Medical Board evaluation in March 1974 the moving party 
was diagnosed with schizophrenia that manifested itself by 
severe interference with social adaptability and severe 
interference with his civilian industrial adaptability.  It 
was stated that further hospitalization would be required.

Prior to his discharge from service, he was hospitalized by 
VA from May to July 1974.  At the end of this hospitalization 
it was stated his schizophrenia was in remission.

The December 1974 rating decision that granted a 100-percent 
evaluation noted that the service medical records were 
incomplete.  A December 1973 evaluation was cited that 
reportedly noted his bizarre behavior had included urinating 
and defecating on the floor.

He was hospitalized by VA for his psychiatric problems from 
April to October 1975, at which time it was noted his 
schizophrenia was then in "excellent remission."

According to an October to December 1978 VA hospitalization 
summary, the moving party had been transferred from a state 
hospital where he had been committed for psychosis.  It was 
also noted that he had been hospitalized in 1977 as well.  At 
the end of the 1978 hospitalization he was found to be unable 
to work.

The moving party was hospitalized by VA from January to June 
1979.  During that time, he under went an examination, in May 
1979.  That examination report indicates that his insight and 
judgment were poor and that he showed an inability to hold a 
job for any length of time.  He would have difficulty 
"dealing with" people, and would eventually think they were 
"against him" and he would have psychotic symptoms.  It was 
stated, however, that his schizophrenia was in partial 
remission.  The discharge summary indicates that the moving 
party left against medical advice.

A November 1984 VA examination report notes that on Axis V he 
was doing very poorly.  It states that he showed poor reality 
testing.  He was also noted to have auditory hallucinations.

The moving party was hospitalized by VA from March to May 
1986 due to his bizarre behavior.

Three letters, from a private psychiatrist, from July and 
August 1986, reveal that the moving party had been allegedly 
been charged with making a bomb threat.  The first July 
report notes that the moving party had a bipolar disorder; he 
may have had diminished mental capacity at the time of the 
alleged threat, and may have been insane then too.  Although 
objective evaluation was largely negative, it was indicated 
that he should be considered at that time for placement in a 
psychiatric halfway house with mandatory psychiatric 
treatment and medication management.  A second July 1986 
letter notes that at the time of the alleged offense the 
moving party had delusional ideas which were inconsistent 
with reality.  It was said that he could not meet the test of 
criminal responsibility at the time of the offense.  His 
mental condition was such as to render him substantially 
mentally impaired, and incapable of knowing or appreciating 
the wrongfulness of his conduct.  This was characterized as 
insanity.

The Board notes that there is a copy of a court document of 
record which purports to show that the moving party was held 
to be legally insane at that time.

The August 1986 psychiatrist's letter notes that the moving 
party had reportedly been acquitted of the offense in 
question.  It was stated that the moving party at that time 
should be ordered into involuntary outpatient psychiatric 
treatment.

From June to October 1986 he was held to be incompetent for 
VA purposes.

An October 1986 VA examination report contains a 
recommendation that the moving party be evaluated for 
competency purposes.

A one-page March 1987 VA examination report notes that the 
moving party had not been working for several years.  The 
report indicates that he had no social life; he felt rejected 
by society.  His general intelligence and knowledge seemed 
fair; his ability to reason and think, poor.  Memory and 
concentration were good.  He seemed competent.  His 
schizophrenia "seems to be in remission with treatment."  
He was noted to be competent.

In May 1987 the RO informed the moving party that his 
evaluation was being reduced to 70 percent, effective August 
1, 1987, but provided him 60 days to contest the reduction.

A July 1987 VA outpatient treatment record, referring to the 
March 1987 examination, noted that the moving party was 70-
to-100 percent service-connected for his schizophrenia, and 
that the condition was stable.  A November 1987 entry noted 
questionable symptom exaggeration.

A February 1988 VA psychiatrist's opinion states that the 
moving party was schizophrenic, paranoid, delusional, 
hostile, hallucinated, and was noncompliant with medications.  
The moving party had repeatedly shown his inability to handle 
his own funds, it was said.  It was felt that he needed a 
guardian for his financial affairs.

A February to March 1988 VA hospitalization report states 
that he was considered incompetent for VA purposes and not 
employable.

A March 1988 VA clinical entry noted that he was stable.  An 
April 1988 VA special neuropsychiatric examination found the 
moving party competent, but noted by history that he had had 
one-and-a-half months of hallucinations.

A May 1988 special neuropsychiatric examination found that 
the moving party was an active schizophrenic who probably 
could not handle going back to school, completing a course of 
training successfully, and then working full time.  
Reportedly, even the moving party's father and other 
relatives would not provide him with a job.  The examiner 
stated that the moving party had no capacity to take and 
complete a vocational rehabilitation program.

A July 1989 VA examination report concludes that the moving 
party's schizophrenia was moderate, but that he was 
considered unemployable and a poor candidate for 
rehabilitation training.

The April 1990 Board decision, although phrasing the issue as 
a claim for an increased rating, decided the issue of whether 
the reduction at issue, from 100 percent to 70 percent, was 
proper.  The Board cited 38 C.F.R. §§ 3.343 and 3.344, as 
well as the rating criteria then in effect for schizophrenia, 
under 38 C.F.R. Part 4, Diagnostic Code 9204.  The Board did 
not cite or consider the then-recently enacted 38 C.F.R. 
§ 4.16(c), per 54 Fed. Reg. 4281 (Jan. 30, 1989; effective 
March 1, 1989).  The Board summarily held that the reduction 
was not improper, and then proceeded to deny an increased 
rating, i.e. higher than 70 percent, noting that recent 
evidence showed the moving party's symptoms were moderate.


II.  Analysis

As an initial matter, the Board notes that the April 1990 
decision at issue is subject to a collateral attack of clear 
and unmistakable error.  A determination with respect to that 
decision was not made by a Court of competent jurisdiction.  
Moreover, the essence of the Court's order in the instant 
case is for the Board to consider such a claim.  See 
38 C.F.R. § 20.1400; see generally, Browder v. Brown, 5 Vet. 
App. 268, 270 (1993) (regarding law-of-the-case doctrine).

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  See 
38 U.S.C.A. § 7111.  Pursuant to 38 C.F.R. § 20.1404(b), the 
motion alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with these 
requirements shall be denied.  Examples of situations that do 
not involve clear and unmistakable error include, but are not 
limited to, a disagreement as to how the facts were weighed 
or evaluated, or an alleged failure of the duty to assist.  
38 C.F.R. § 20.1403(d)(2), (3).

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403; see Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Russell v. Principi, 3 Vet. App. 310, 313 (1992); 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The Board first notes that the moving party has properly 
complied with the pleading requirements to make a valid claim 
of clear and unmistakable error with a Board decision.  
Specifically, a set of documents he and his representative 
have submitted comprise his motion.  This motion was signed 
by the representative, identifying the moving party's name 
and claims file number.  The decision with which it is 
asserted there is clear and unmistakable error issue has been 
identified: there is essentially only one decision at issue, 
the April 1990 Board decision.  The motion also clearly 
alleges facts about the moving party's longstanding 
unemployability, noting too that a court had found him 
legally insane around the time of the reduction.  See 
38 C.F.R. § 20.1404.

As noted, the moving party's schizophrenia was evaluated 
under Diagnostic Code 9204, as in effect the time, for 
schizophrenia.  A 100-percent schedular evaluation thereunder 
was appropriate when there was active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  The 70-percent evaluation was assigned with 
less symptomatology such as to produce severe impairment of 
social and industrial adaptability.

Under 38 C.F.R. § 4.16(c), enacted the year prior to the 
Board's April 1990 decision, stated at that time, that the 
provisions of § 4.16(a) (regarding total disability ratings 
assigned for less-than-total evaluations) "are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70[-
]percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases the mental disorder shall be 
assigned a 100[-]percent schedular evaluation under the 
appropriate diagnostic code."  (Emphasis added).

In the present case, the Board appropriately declines to 
engage in a weighing of the evidence present at the time of 
the April 1990 decision.  Rather, it is simply observed that 
there is no dispute that at the time of the appellate 
decision: (1.) the moving party was evaluated as 70-percent 
disabled due to his psychiatric disability, and (2.) repeated 
examinations consistently found him to be unemployable and 
made these findings solely upon psychiatric evaluation.

Based upon the foregoing, and noting that the Board 
previously failed to consider the applicable regulation, 38 
C.F.R. § 4.16(c), which essentially provided an automatic 
entitlement to a 100-percent evaluation on such indisputable 
facts, the April 1990 Board decision was clearly and 
unmistakably erroneous.  The characterization at that time of 
the disability being "moderate" was irrelevant in light of 
the moving party's unemployability and the 70-percent 
evaluation.  The Board need not determine whether 38 C.F.R. 
§§ 3.343 or 3.344 were appropriately applied, since without 
question, had § 4.16(c) been applied, the outcome would have 
been manifestly different.  That is, the reduction would not 
have been upheld and the moving party's 70-percent evaluation 
would have been restored to 100 percent.  Since the appeal 
was based upon the original reduction, the restoration would 
have been total--a restoration from the effective date of the 
reduction, August 1, 1987.

The Board observes that while § 4.16(c) was not enacted at 
the time of the underlying rating decision that reduced the 
benefit, this fact is irrelevant.  By the time the Board 
adjudicated the case in 1990, this was an applicable 
regulation and had to be considered.  38 U.S.C.A. §§ 7104(c); 
20.1403(b).



ORDER

Clear and unmistakable error having been found in the Board's 
April 1990 decision, the moving party's 100-percent 
disability evaluation for his service-connected schizophrenia 
is restored, effective the date of the reduction, August 1, 
1987, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	A. BRYANT
Member, Board of Veterans' Appeals


 



